IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1020
                              Filed October 23, 2019


IN THE INTEREST OF N.B.,
Minor Child,

M.B., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.




       Barbara O. Hoffman, Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Michael Sorci of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Potterfield, P.J., Greer, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                            2


MAHAN, Senior Judge.

       A father appeals the termination of his parental rights to his child, born in

2006.1 He challenges the sufficiency of the evidence supporting the statutory

grounds for termination and contends the juvenile court should have applied the

statutory exception under Iowa Code section 232.116(3)(a) (2019) to preclude

termination. We affirm.

I.     Background Facts and Proceedings

       This family came to the attention of the department of human services in

February 2018, following the child’s 911 call reporting domestic violence by the

father toward the mother as the child was hiding in a closet. The mother suffered

dislocated ribs during the incident. The father was arrested. He denied the

argument was physical; however, he subsequently pled guilty to domestic abuse

assault causing bodily injury and was sentenced to probation.2 A no-contact order

was issued prohibiting the father from having contact with the mother. Another no-

contact order was subsequently issued naming the child as a protected party. The

father has not lived in the mother’s home since the incident.

       The parents have a history of domestic violence, and the mother and her

three children previously spent several months living in a domestic violence

shelter.3 The father has a lengthy record of criminal convictions for violent and

substance-related offenses.         Prior to the incident, the father was using

methamphetamine and drinking heavily on a daily basis. The father said he used


1
  The child is placed with the mother; her parental rights were not terminated.
2
  The father also pled guilty to a charge of child endangerment stemming from the incident.
3
  The father is not the biological parent of N.B.’s two older half-siblings. Those children
are not part of these proceedings.
                                         3


methamphetamine “a couple months back,” but he refused to cooperate with a

drug screen. He was not taking his prescribed mental-health medications. In April

2018, the father was hospitalized for mental-health reasons.

       The child was adjudicated to be in need of assistance. The father received

an array of rehabilitative services, but he did not follow through consistently with

mental-health treatment, substance-abuse treatment, or drug testing, and he

tested positive for methamphetamine and used alcohol while on probation. In

September 2018, he pled guilty to assault on a police officer. The father stipulated

to violating his probation, his probation was revoked, and he was sentenced to

prison.

       The State filed a petition to terminate the father’s parental rights in April

2019. The termination hearing was held in May. The record before the juvenile

court indicated the child had seen the father several times since his arrest in

February 2018, and he “might be released [from prison] as early as late July

[2019].” The department and guardian ad litem recommended termination of the

father’s parental rights.

       Following the termination hearing, the court entered its order terminating

the father’s parental rights pursuant to Iowa Code section 232.116(1)(f). The father

appeals.

II.    Standard of Review

       Appellate review of termination-of-parental-rights proceedings is de novo.

In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our primary consideration is the

best interests of the child, In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the
                                              4


defining elements of which are the child’s safety and need for a permanent

home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

III.   Discussion

       The father challenges the sufficiency of the evidence supporting the

grounds for termination cited by the juvenile court. Specifically, he contends the

State failed to prove the child cannot be returned to his custody, one of several

elements required by Iowa Code section 232.116(1)(f). According to the father, he

would “very likely” be released from prison “by October 2019” and he “had asked

for a six-month extension at the permanency hearing and again at the termination

hearing.”

       Our de novo review of the record reveals the father’s lack of accountability

with regard to every ground precipitating these proceedings. The child called 911

to report the father abusing the mother; the father said the child “was coached” by

the mother to call 911. The father had not taken domestic violence classes

because, in his words: “I’ve never had a domestic abuse”; “I’ve never assaulted

[the mother].”

       The father testified he “was not sound minded” when he entered his guilty

pleas4 but he was “in sound mind now.” Yet the father refused to sign releases to

allow the department access to information about his mental-health treatment or

medications.




4
  When asked if he recalled writing and signing documents setting forth the factual bases
for his guilty pleas to domestic abuse assault causing bodily injury (“I assaulted [the
mother], and she is the mother of my child.”) and child endangerment (“My child was
present when I assaulted her mother . . . .”), the father testified, “No, never. No, I don’t. I
would never sign that. And if it is, it’s a lie. . . . I didn’t write that statement.”
                                             5


         The father denied using methamphetamine during this case despite several

admissions he had,5 and he challenged his positive urinalysis test result. The

father testified, “I never admitted to using methamphetamine because I wasn’t

using methamphetamine.”

         A member of the father’s family testified to being in the home during an

incident when the father punched a wall. The family member further acknowledged

the father was “violent” when he used methamphetamine, which was a “pretty

scary” situation for a child N.B.’s age. The juvenile court noted in its ruling:

         During the father’s testimony, he was repeatedly inappropriate and
         combative. His demeanor was violent and aggressive. The Court
         repeatedly reminded him re: basic rules of the court room such as
         not cursing and to answer questions. The Court notes he exhibited
         this same demeanor and conduct at the permanency hearing—while
         [the child] was in the courtroom. The father is unable and/or unwilling
         to control himself.

The child indicated she did not have any interest in having contact with the father

and she was concerned for her safety upon his release from prison. We conclude

the evidence supports termination of the father’s parental rights pursuant to Iowa

Code section 232.116(1)(f).

         The father contends the juvenile court should have applied the statutory

exception under section 232.116(3)(a) for when a relative has legal custody of the

child to preclude termination. The court found:

         There are no compelling reasons to maintain the parent-child
         relationship and no exceptions to termination being in the best
5
    When asked if he recalled admitting to using methamphetamine, the father stated:
        No. Nope, I never did, and that’s another thing that’s—I’m taking that—I’ve
        never dropped dirty. Never had—never had a UA to drop dirty. They said
        I had meth in my system. That was falsified that right there in the
        documents. I’m taking that back to court too because I was not using
        methamphetamine. I never used methamphetamine until years prior to
        this.
                                          6


       interest of the child. The Court has considered [N.B.] is in the
       custody of her mother, but that does not override the need for
       termination of the father’s parental rights.        [N.B.] deserves
       permanency and safety which can only be accomplished through
       terminating the father’s parental rights. Based upon the father’s
       explosive demeanor and conduct during the termination trial, the
       Court is concerned any type of potential contact between [N.B.] and
       the father would be detrimental to the child. He is either completely
       unwilling and/or unable to be remotely appropriate.

On our de novo review, we agree with the juvenile court that the father’s lack of

progress or insight into his mental-health, substance-abuse, and domestic

violence issues support a conclusion that it would not be in the child’s best interest

to delay her placement in a stable and permanent home because her current

placement is a relative.

       We conclude termination is in this child’s best interests, and no permissive

statutory exception should be applied to preclude termination. We affirm the

decision of the juvenile court to terminate the father’s parental rights.

       AFFIRMED.